DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 01/06/2022. In the paper of 01/06/2022, Applicant amended claim 1. 
Claims 1-4, 8, 10-12, 15, 17-18 and 20-21 are still under examination while claims 5-7, 9, 13-14, 16 and 19 are still withdrawn as being directed to nonelected invention(s) made without traverse, in the reply filed on 12/04/2019.
This paper contains new rejections, necessitated by claim amendment in part.

Response to Arguments
Withdrawn Rejection(s)
The rejection of claims 1-4, 10-12, 15, 18 and 20-21 under 35 U.S.C. 103 as being obvious over Li, Xuan (publ. May 2014, Purdue University Doctoral Thesis) in view of Wang et al. (2016, Journal of food protection, 79(8) pp.1378-1386), Brewster et al. (2009, Journal of Rapid Methods and Automation in Microbiology. 17(2):242-256) is withdrawn based on claim amendments and because Wang et al. (2016) does not qualify as prior art. A new rejection is provided below.
The rejection of claims 8 and 17 under 35 U.S.C. 103 as being obvious over Li, Xuan (publ. May 
The rejection of claims 1-4, 8, 10-12, 15, 17-18 and 20-21 on the ground of nonstatutory double patenting as being unpatentable over claims 4-5 and claims 13-16 of U.S. Patent No. 9,651,551B2 (filed September 26, 2014) further in view of Li, Xuan (publ. May 2014, Purdue University Doctoral Thesis), Wang et al. (2016, Journal of food protection, 79(8) pp.1378-1386) and Brewster et al. (2009, Journal of Rapid Methods and Automation in Microbiology. 17(2):242-256) is withdrawn in view of the terminal disclaimer filed on 09/16/2021 which was approved on 09/16/2021. 

Argument(s)
Applicant’s arguments in the Remarks of 01/06/2022 (pg 5, last two paragraphs under section entitled “Prior Art Rejections” and pg 6, 1st and 2nd para) have been considered but are moot as the rejection(s) under 35 U.S.C. 103 are withdrawn as noted above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 10-12, 15, 18 and 20-21 are rejected under 35 U.S.C. 103 as being obvious over Li, Xuan (publ. May 2014, Purdue University Doctoral Thesis: previously cited) in view of Ladisch et al. (U.S. Patent No. 7,547,526, pub. June 16, 2009: newly cited).
The applied references (Li, Xuan , 2014) and Ladisch et al. share a common assignee (PURDUE RESEARCH FOUNDATION) with the instant application. 

Li, Xuan (claim 1)
Regarding claim 1, Li, Xuan (Ph.D Thesis of May 2014) teach a method for detecting pathogens in food samples (entire document; but particularly pg 45, chapter 3, section entitled “Rapid Sample Processing for Foodborne Pathogen Detection Via Crossflow Microfiltration”: wherein Li disclose their method as enabling rapid concentration and recovery of bacterial cells from aqueous chicken homogenates; method allowed for a 70% recovery of viable Salmonella Enteritidis cells (both naturally occurring S. Enteritidis of a chicken homogenate sample as well as inoculated S. Enteritidis into chicken homogenate sample tested), Li discloses that the  viability of recovered cells was determined by plate counting and quantitative PCR (qPCR) and that 10 CFU/mL S. Enteritidis microorganisms were quantified in the chicken homogenate(s) or quantified in 102 CFU/g chicken).

Li, Xuan further teach on pg 48, 2nd para, “the goal of this study was to extend the ease of use of hollow fibers, demonstrated for water, to the microfiltration of food-derived suspensions for the purpose of concentrating and recovering viable microbial cells and quantitating low levels of foodborne pathogenic cells. This increases the number of microbial cells to a detectable level so that they may be effectively probed for the presence of pathogens”.
The method of Li, Xuan comprises:
obtaining a food sample comprising a pathogen (see pg 45, section entitled “Chapter 3” and pg 48, section 3.2.1 entitled “Preparation and biochemical pretreatment of aqueous homogenates of chicken” and pg 59, section 3.3.3 entitled “Quantitative PCR”); 
selecting an enzyme (on pg 37, section entitled “Effects of enzymatic pretreatment and pre-filtration on microfiltration” and on pg 48-49, section 3.2.1 entitled “Preparation and biochemical pretreatment of aqueous homogenates of chicken”, Li, Xuan discloses the selection of ProtexTM 7L for hydrolysis of crude chicken homogenate sample(s));

treating the food sample comprising the pathogen with the enzyme for a period of time, 
wherein the period of time is based on the enzyme selected and a known time period at which point the enzyme impacts cellular viability of the pathogen in the food sample, wherein the period of time for the treating step does not extend past the known time by which the selected enzyme impacts the cellular viability of the pathogen: 
(see pg 33, 1st para: wherein Li, Xuan discloses investigating different enzymes at two concentrations for the pretreatment(s) of food sample that precedes a hollow fiber microfiltration step i.e. (1) ProtexTM 7L (tested concentrations: 0.27 mg/mL and 0.03 mg/mL); (2) lipase (GZYME G999) (tested concentrations: 0.27 mg/mL and 0.03 mg/mL); and (3) a combination of protease and lipase at a ratio of 1:1, and selects ProtexTM 7L to use alone at 0.27 mg/mL (see pg 48, section 3.2.1 and pg 49, 1st para and pg 37, section 2.3.2 wherein Li, Xuan discloses GZYME G999 has a less pronounced effect on microfiltration time than ProtexTM 7L endopeptidase. Incubation of the homogenate with the two enzymes combined gives about the same result as for protease only); 
Furthermore on pg 112, chapter 6, 1st para  and pg 33, last para of section 2.2.1.2. entitled “Enzyme treatment”, Li, Xuan state “the effect of protease on Salmonella viability was determined by incubating the enzyme for 0, 10, 20, 30, 40, 80, and 120 min”; and on pg 40-41, section 2.3.3 entitled “Optimal incubation time for protease pretreatment”, Li, Xuan state “Incubation with protease must be long enough to hydrolyze protein so that it no longer occludes membrane pores or fouls the membrane. It must also be short enough to facilitate rapid processing while minimizing loss of viable microorganisms (Fig. 2-7). An optimal pretreatment time of 30 min was determined based on protease pretreatment at 10, 20, and 30 min, followed by culturing of the resulting homogenates on BHI agar plates and counting the colonies that formed after 24-36 hours of incubation at 37°C”; Finally on pg 41, 1st para above Fig. 2-6, Li, Xuan state “when incubated with protease for more than 30 min, a decrease in viability of the cells in the homogenate compared to the control (no protease added) was found to be statistically significant. Hence, 30 minutes was selected as the incubation time after protease is added”); 
Li, Xuan teach use of final Protex TM 7L concentration of 0.27 mg/mL (see pg 33, section 2.2.1.2) and further state on pg 44, 1st para, that presence of protease (0.5% (v/v)) had no significant reduction in the number of viable S. Enteritidis PT 21 microorganisms recovered.

microfiltering the treated food sample (see pg 34, section 2.2.1.3. entitled “Prefiltration” and pg 37, section 2.3.2 entitled “Effects of enzymatic pretreatment and pre-filtration on microfiltration” and pg 112, chapter 6, 1st para, which discloses crossflow microfiltration of protease treated chicken homogenate using hollow fiber membrane); 

assaying the microfiltered food sample for presence of a pathogen, wherein the cellular viability of the pathogen is maintained throughout the treating and microfiltering steps (see pg 112, chapter 6, 1st para which teach a PCR assay; and pg 60, 1st para wherein Li, Xuan discloses “work demonstrated that microbiota can be concentrated and efficiently recovered from aqueous chicken homogenates by crossflow microfiltration using hollow fiber membrane. For both naturally occurring microbiota and inoculated S. Enteritidis, the cell levels in the concentrates were about three orders of magnitude greater than the initial levels, thus enabling detection of 10 CFU/mL of cells in the original samples by plating and qPCR”; and see also pg 66, 1st para, which discloses “the results obtained from qPCR analysis were found to be in accordance with the viable cell counts by plating, suggesting that replacing the traditional culture method with qPCR for quantification of bacterial load is applicable. This will help significantly reduce the time required to obtain cell counts. We have shown that the pathogenic target in chicken homogenates could be quantified within 6 hours. It is noted that the detection time could be even shorter, with the cleanup cycle for the cell concentration instrument being run concurrently with a qPCR”).

Omitted from Li, Xuan (claim 1)
Regarding claim 1, Li, Xuan do NOT teach centrifuging the microfiltered sample to produce a concentrated food sample; and assaying the concentrated microfiltered food sample for presence of a pathogen.

Li, Xuan (claims 2-4, 10-12, 15, 18-21)
Regarding claim 2, Li, Xuan teach wherein the treated food sample comprises a solution (pg 37, section 2.3.2 entitled “Effects of enzymatic pretreatment and pre-filtration on microfiltration” and pg 48-19, section 3.2.1. entitled “Preparation and biochemical pretreatment of aqueous homogenates of chicken”).

Regarding claim 3, Li, Xuan teach further comprising preparing the food sample before the treating step wherein preparing comprises mechanically blending the food sample (pg 48, last para or section 3.2.1 wherein Li, Xuan teach mechanically blending of chicken legs with Seward’s Stomacher® 400 Circulator at 100 rpm for 30s).

Regarding claim 4, Li, Xuan teach wherein the prepared food sample comprises coagulated proteins (see pg 33, section 2.2.1.2. entitled “Enzyme treatment” which teach Protex 7L performs protein hydrolysis; pg 37, section 2.3.2 entitled “Effects of enzymatic pretreatment and pre-filtration on microfiltration”: wherein protein as major membrane filter foulant is disclosed).

Regarding claim 10, Li, Xuan teach wherein treating the food sample comprises hydrolyzing proteins in the food sample (see pg 33, section 2.2.1.2. entitled “Enzyme treatment” which teach Protex 7L performs protein hydrolysis; pg 37, section 2.3.2 entitled “Effects of enzymatic pretreatment and pre-filtration on microfiltration”: wherein protein as major membrane filter foulant is disclosed).

Regarding claim 11, Li, Xuan teach wherein the enzyme comprises is a protease (see pg 37, section entitled “Effects of enzymatic pretreatment and pre-filtration on microfiltration” and see last para of pg 33, section 2.2.1.2. entitled “Enzyme treatment” and pg 48-19, section 3.2.1. entitled “Preparation and biochemical pretreatment of aqueous homogenates of chicken”).

Regarding claim 12, Li, Xuan teach wherein the treating step comprises incubating the food sample with the protease for less than about 90 minutes (see pg 33, last para, wherein Li, Xuan discloses “effect of protex 7L protease on Salmonella viability was determined by incubating the enzyme for 0, 10, 20, 30, 40, 80, and 120 min; see also pg 40-41, wherein Li, Xuan further discloses “optimal pretreatment time of 30 min was determined based on protease pretreatment at 10, 20, and 30 min”; on pg 41, Li, Xuan teach “when incubated with protease for more than 30 min, a decrease in viability of the cells in the homogenate compared to the control (no protease added) was found to be statistically significant. Hence, 30 minutes was selected as the incubation time after protease is added”).

Regarding claim 15, Li, Xuan teach wherein the assaying step comprises a polymerase chain reaction (PCR)-based detection of nucleic acid of the pathogen (see pg 60, 1st para: wherein Li, Xuan discloses “This work demonstrated that microbiota can be concentrated and efficiently recovered from aqueous chicken homogenates by crossflow microfiltration using hollow fiber membrane. For both naturally occurring microbiota and inoculated S. Enteritidis, the cell levels in the concentrates were about three orders of magnitude greater than the initial levels, thus enabling detection of 10 CFU/mL of cells in the original samples by plating and qPCR”).

Regarding claim 18, Li, Xuan teach comprising prefiltering the treated food sample prior to the microfiltering step (pg 41, Fig. 2-6, reproduced below).

Regarding claim 20, Li, Xuan teach wherein microfiltering comprises cross flow microfiltration (pg 112, 1st para of chapter 6).

Regarding claim 21, Li, Xuan teach wherein microfiltering comprises concentrating the food sample by passing the food sample through a hollow fiber membrane (pg 112, 1st para of chapter 6).
Ladisch et al. (2009) (claim 1)
Regarding claim 1, Ladisch et al. teach a method for recovering pathogen from food, said method comprising:
microfiltering the treated food sample; 
centrifuging the microfiltered sample to produce a concentrated food sample (see col 9, ln 37-67 and col 10, ln 1-11: wherein Ladisch et al. discloses prefiltration followed with microcentrifugation at 11, 000 rpm for 3 minutes; and  col 22, ln 53-67 and col 11, ln 1-7 and ln 14-30 and ln 32-45 and col 24, ln 1-11); and assaying the concentrated microfiltered food sample for presence of a pathogen (col 8, ln 14-22 and col 23, ln 11-12).

It would have been obvious to the ordinary skilled artisan before the effective filing of the instant application to apply the teachings of Li, Xuan of selecting a suitable protease for pretreating a food sample so as to reduce/eliminate membrane fouling of a preceding microfiltration while being suitable for retaining the viability of foodborne pathogens present in the food so that these cells could be recovered and detected. In a manner as taught by Li, Xuan, the ordinary skilled artisan would also have been motivated also to interrogate protease enzyme food hydrolysis conditions (specifically, protease concentration(s), and food pretreatment time length) and select an optimal condition that enables optimal performance of the selected protease enzyme(s) to enhance food hydrolysis but not impact cellular viability of the foodborne pathogen that are present.
It would have been within the purview of the ordinary skilled artisan to optimize any assay step of the method of Li, Xuan, including the optimization of variables such as temperature, time, pH, concentration, substrate nature for each different food sample, pathogen to be recovered, protease to be tested, microfilter to be tested. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955).
It would have been obvious to the ordinary skilled artisan to further modify the method of Li, Xuan by including a step of centrifuging the microfiltered sample to produce a concentrated food sample to be assayed for presence of a pathogen in a manner as taught by Ladisch et al. The motivation for the modification of Li, Xuan according to Lasisch et al. comes from Ladisch et al. who indicated cell recovery was 73% from a Whatman 6 filtration but also that cell recovery improved to 75% when filtration is followed with centrifugation (col 23, ln 16-22). It would have taken no more than ordinary skill to modify the method of Li, Xuan according to Ladisch et al. since the modification involve practicing known and predictable step(s) in the same manner as suggested/taught by these prior art references.
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 1-4, 10-12, 15, 18 and 20-21 are prima facie obvious.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being obvious over Li, Xuan (publ. May 2014, Purdue University Doctoral Thesis: previously cited) in view of Ladisch et al. (U.S. Patent No. 7,547,526, pub. June 16, 2009: newly cited) and Brewster et al. (2009, Journal of Rapid Methods and Automation in Microbiology. 17(2):242-256: previously cited). 

The applied references of Li, Xuan and Ladisch et al. has a common assignee (i.e. PURDUE RESEARCH FOUNDATION) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(1) and 102(a)(2) respectively. 

The teachings of Li, Xuan and Ladisch et al as it applies to claim 1 are set forth above.

Claims 8 and 17
Regarding claim 8, Li, Xuan and Ladisch et al. do NOT teach wherein the food sample comprises beef.
Regarding claim 17, Li, Xuan and Ladisch et al. do NOT teach wherein the pathogen comprises E. coli.

Brewster et al. (2009)
Brewster et al. teach a method for detecting Escherichia coli O157:H7 pathogen in ground beef food sample (see pg 242, abstract). Brewster et al. teach viable Escherichia coli O157:H7 quantitatively recovered from 10 g of stomached ground beef in 15 min, and detected on selective media within 24 h (see page 242, abstract).

It would have been obvious to the ordinary skilled artisan before the effective filing of the instant application to apply the optimized method of Li, Xuan’s and Ladisch et al. to other alternative food samples such as beef  sample as taught by Brewster et al. 
The motivation to apply the modified method of Li, Xuan and Ladisch et al. to other food samples comes from Li, Xuan who teach their method as enabling for rapid concentration and recovery of pathogenic cells from aqueous food homogenates (Li, Xuan, pg 45, chapter 3).
Brewster et al. teach it a matter of routine practice in the art to detect foodborne pathogens particularly Escherichia coli O157:H7 in beef. 
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 8 and 17 are prima facie obvious.

Conclusion
No claims are currently allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        March 24, 2022